Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Knirr on 17 May 2022.

The application has been amended as follows: 
In claim 10, change “claims 1 to 9” to “claims 1 to 6, 8 and 9”
In claim 12, change “claim 10 or 11” to “claim 10”
Add new claim 13, which reads “A method for manufacturing sucker rod steel, comprising the heat treatment process according to claim 11.”
Reasons for Allowance
Claims 1-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-6, 8 and 9 are directed to a sucker rod steel as set forth in the instant claims.  The closest prior art of record is JP 2011168865A to Asahi et al as set forth in the office action mailed 2/15/2022.  Asahi discloses a steel with a composition overlapping that of the instant claims wherein the microstructure of the steel of Asahi is tempered martensite and carbonitrides. The steel of Asahi differs from the instant claims at least in that the tensile strength of the steel of Asahi is 605-832 MPa whereas the instant claims require a tensile strength of 920~1320 MPa.
Instant claims 10-12 are directed to a process for heat treating an allowable product and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738